DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1 and 11, and the cancellation of claims 4, 15, and 23-24 have been made of record. 
Claims 1, 3, 6-11, 13, and 16-22 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 8/12/2021 and 9/9/2021 have been considered. The crossed-out reference (Cite No. 1) of 9/9/2021 has already been considered on the IDS of 8/12/2021.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1, 3-4, 6-11, 13, 14, 16-20 and 21-22 under 35 U.S.C. 103(a) as being unpatentable over Kidron et al (IDS, US Pub. No. 2007/0087957) in 
The rejection of claims 1, 3-4, 6-11, 13, 14 and 16 -22 under 35 U.S.C. 103(a) as being unpatentable over Kidron et al (IDS, US Pub. No. 2007/0087957) in view of Azria et al. (IDS, US Pub. No. 2006/0194722) is withdrawn in view of applicants’ amendments to claim 1 that incorporates the limitations of claims 15 (an objected claim) and cancellation of claims 4 and 15.
The rejection of claims 23-24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kidron et al (IDS, US Pub. No. 2007/0087957, referred herein Kidron (2007)) in view of Qi and Ping (IDS, J. Microencaps. 2004, 21: 37-45) and Kidron et al. (IDS, Diabetic Med. 21: 354-357, 2004, referred herein Kidron 2004) as applied to claim 1, 3-4, 6-11, 13, 14 and 16-22 above, and further in view of Majuru et al. ( US Pub. No. 2007/0224262) is moot in view of applicant’s cancellation of the claims.
Conclusion
Claims 1, 3, 6-11, 13, and 16-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646